                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

 UNITED STATES OF AMERICA,                PO-18-05030-BLG-TJC
                                          Violation No. 6610367
             Plaintiff,                   Location Code: M14

      vs.                                 ORDER GRANTING MOTION TO
                                          DISMISS WITHOUT PREJUDICE
 PAUL B. DAVENPORT,

             Defendant.


      Based on motion of the United States and good cause appearing,

      IT IS ORDERED that the Motion to Dismiss Without Prejudice, Violation

Notice 6610367 (Doc. 11) is GRANTED. This matter is dismissed, without

prejudice.

      DATED this 29th day of October, 2018.


                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
